Citation Nr: 0509441	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had unverified active duty from October 1997 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
service connection for a low back disability, a left knee 
disability, and a skin disability.  This appeal also arises 
from a rating decision in June 2003 wherein the RO granted 
service connection for major depression, and assigned a 50 
percent disability evaluation effective from August 11, 2001.  
The veteran expressed disagreement with the evaluation 
assigned.  In addition, this matter arises from a rating 
decision in October 2003 wherein the RO denied entitlement to 
TDIU.  

During the pending appeal, the veteran moved to Hawaii, and 
the RO in Honolulu, Hawaii, now has jurisdiction of this 
case.  The veteran presented oral testimony at a personal 
videoconference hearing in February 2005.  A copy of the 
hearing transcript is attached to the claims file.

The issues of entitlement to service connection for a low 
back disability, a left knee disability, and a skin 
disability, as well as entitlement to a TDIU rating, are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran's service-connected major depressive disorder 
is manifested by insomnia, anxiety, anger, auditory 
hallucinations, irritability, and difficulty adapting to 
stressful situations, resulting in occupational and social 
impairment with reduced reliability and productivity.  

2.  The evidence does not show occupational and social 
impairment due to manifestations of: suicidal ideation and 
obsessional rituals; intermittent illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
impaired impulse control; neglect of personal appearance; and 
inability to establish and maintain effective relationships, 
nor does it show total occupational and social impairment, 
due to such mental symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for major depressive disorder have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.7, 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from 
claims received in September 2001, January 2003 and October 
2003.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in  December 2001, February 2003, and July 
2004, the RO informed the appellant, in essence, of the 
provisions of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of detailed 
statements of the case (SOCs) issued in June 2003 and April 
2004 issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the June 2003 and April 2004 SOCs contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Major depressive disorder

A.  Pertinent legal criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004). 

B.  Factual background

Service medical records show that the veteran received 
psychological treatment and evaluation in service, at which 
time he reported having a history of addictive behavior, 
depression, and temper outbursts prior to service.  He 
reported a history of intravenous and other drug use since 
prior to age 15.  At the discharge examination in March 2001, 
the veteran provided a history that prior to service he had 
been diagnosed with attention-deficit hyperactivity disorder, 
borderline personality disorder, and an attachment disorder.  
He was diagnosed with dysthymic disorder.  A treatment 
summary report dated in April 2001 shows a diagnosis of 
dysthymic disorder and polysubstance dependence, provisional, 
in remission.

The veteran was evaluated at a VA Mental Health Clinic in 
September 2001 for a complaint of feeling stressed.  He was 
neatly, casually dressed, with irritable affect but not 
agitated.  He was talkative, and his speech was not 
pressured.  He complained of depression.  He was alert, 
oriented, and not acutely psychotic.  There was some paranoia 
as to how much he should tell about his past, as it might 
interfere with his claim for service connection.  He related 
a history of psychiatric treatment in the past, prior to 
service.  He had hallucinations as to hearing his name called 
and hearing loud noises.  His memory was grossly intact.  He 
denied suicidal or homicidal ideation.  He had marked initial 
insomnia, but then slept well for four to five hours.  The 
diagnoses on Axis I were adjustment disorder with mixed 
emotional features, and anxiety disorder.  The Global 
Assessment of Functioning (GAF) score for the past year and 
the current time was 54.  

In November 2001 he was seen in a VA Mental Health Clinic, 
and reported having stopped taking medication that had been 
prescribed for him in September.  He said he was having 
difficulty at a new job.  He reported hearing a voice in his 
head.  The analysis was history of borderline personality 
disorder; labile mood, unable to function at work, family 
history of mental illness, and childhood abuse issues.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 2002.  His medical history was 
recorded.  Clinical findings were that he was friendly and 
cooperative during the interview, his eye contact was fair, 
psychomotor activity appeared normal, and his posture was 
relaxed.  His speech was clear and well enunciated, without 
echolalia, neologisms, or other aberrations.  His expressive 
skills were good and he articulated his speech fairly well.  
He was alert, coherent, and oriented times three.  He was 
able to concentrate on the interview without any 
difficulties.  He readily developed a rapport.  His memory 
recall was three out of three items immediately, and two of 
those items after five minutes.  He could recall 8 of the 
past 12 presidents, the birthdates of various family members, 
and his mother's maiden name.  He rated his mood as low, and 
the examiner felt the veteran's affect was congruent with his 
subjective report. 

His thought processes were logical and goal oriented.  He did 
not exhibit perseverations, circumstantiality, tangentiality, 
thought blocking, loose associations, flight of ideas, 
indecisiveness, autistic thinking, intellectual 
impoverishment or derailment.  He did not exhibit somatic 
complaints, obsessions, phobias, suspicious thoughts, 
suicidal thoughts, homicidal thoughts, assaultive thoughts, 
antisocial thoughts, hallucinations, delusions, paranoid 
ideations, ideas of reference, depersonalization, or phobias.  
He indicated possibly derealization, and also had thoughts of 
self-depreciation and noises in his head.  He was able to 
think abstractly and could correctly interpret proverbs, 
similarities, and differences.  His intellectual functioning 
appeared normal.  He had adequate judgment.  He did not 
appear to have insight into his illness.  He had few friends, 
and had difficulty maintaining interpersonal relationships.  
He had good community involvement, in that he had a job.  The 
diagnoses on Axis I were depressive disorder, possibly 
secondary to hypoxia; alcohol dependence, with past 
physiological dependence, in partial remission; and 
amphetamine dependence in full sustained remission.  

The examiner opined that the veteran's depression seemed to 
be mild to moderate in severity.  It was notable that he 
appeared to exaggerate his symptoms.  The GAF score at the 
time of the examination was 50. 

VA outpatient treatment records show that the veteran was 
seen in June 2002 for individual psychotherapy, and indicated 
that he was not interested in counseling.  

The veteran was afforded a fee basis psychiatric evaluation 
in April 2003.  The examiner noted that he had interviewed 
the veteran, and reviewed his claims file and a questionnaire 
in the preparation of his report.  The veteran described his 
social and medical history and current symptoms.  He felt 
there were conspiracies against him.  He had ongoing problems 
with depression associated with insomnia.  He also had 
problems with anxiety, erratic appetite, poor concentration, 
anger, and feelings of guilt about decisions he had made.  He 
had auditory hallucinations.  In his assessment, the examiner 
presented the previous psychiatric diagnoses contained in the 
claims file.  After review of the records and the interview, 
the examiner diagnosed a major depression.  Although the 
records indicated a history of problems with drug abuse prior 
to his entry into service, there was no clear indication that 
he had a history of a major depression prior to his entering 
service.  Based upon the history, the examiner opined that 
the problems with the veteran's neck were a major factor in 
the problems with his depression.  The problems with his neck 
had resulted in chronic pain, limited his activities, 
adversely impacted on his ability to work, and affected his 
interpersonal relationships, as he had problems with 
increased anger which was a common problem with chronic pain 
syndrome.  The diagnoses noted on Axis I were major 
depression and past history of alcohol and polysubstance 
dependence, currently in remission.  The GAF score was 55 for 
the current time and the past year. 

In April 2004, the veteran sought a 100 percent disability 
evaluation.  He wrote that he had been able to maintain a 
relationship and there were no areas of neglect on any party, 
in his family or personal hygiene.  

C.  Analysis

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for major depression.  In such a case, the Court has held 
that separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Although the decision herein includes consideration of 
Fenderson, supra, and the veteran has not previously been 
advised of that caselaw, he has not been prejudiced thereby.  
He has been advised of the laws and regulations pertinent to 
disability evaluations.  Again, he has been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

The veteran contends that his social and industrial 
impairment are greater than the levels contemplated by the 
currently assigned rating.  The Board has considered whether 
the veteran is entitled to a disability rating greater than 
50 percent since service connection was granted and an 
initial 50 percent evaluation was assigned.  The Board finds 
that the overall disability picture does not more nearly 
approximate the criteria for a 70 percent rating.  See 38 
C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9434 (2004).

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242- 244 (1995).

Upon review of the record, the Board concludes that an 
evaluation in excess of 50 percent is not warranted for the 
veteran's service-connected major depressive disorder at any 
time since the original grant of service connection and the 
assignment of a 50 percent evaluation, effective from August 
11, 2001.  The competent and objective medical evidence of 
record demonstrates that the veteran's disability picture for 
his service-connected major depressive disorder is adequately 
evaluated as 50 percent disabling under Diagnostic Code 9434.

The medical evidence of record does not show that the veteran 
meets the criteria for an evaluation of 70 percent or 100 
percent under the applicable criteria.  

At the September 2001 mental health evaluation, he was neatly 
dressed, with irritable affect but not agitated.  He was 
alert, oriented, not acutely psychotic, and talkative without 
pressured speech.  His memory was grossly intact.  He denied 
suicidal or homicidal ideation.  He had auditory 
hallucinations and marked initial insomnia.  The diagnoses on 
Axis I were adjustment disorder with mixed emotional features 
and anxiety disorder.  The GAF score for the past year and at 
the time of the examination was 54.  

At the time of the February 2002 examination the veteran was 
friendly, cooperative, alert, coherent and oriented times 
three.  No difficulty with concentration was noted at the 
examination.  His speech was clear, well enunciated, and well 
articulated.  He did not exhibit obsessions; suicidal, 
homicidal, or assaultive thoughts; visual hallucinations; or 
delusions.  He admitted to audio hallucinations.  No 
psychotic symptoms were evident.  He was able to think 
abstractly, could correctly interpret proverbs, similarities, 
and differences, and had adequate judgment.  He had few 
friends.  Although the examiner assigned a GAF score of 50, 
which is the high end of the range of GAF scores reflecting 
serious symptoms, it is not clear that this score is 
attributed only to the veteran's depression, especially in 
light of the examiner's opinion that the veteran's depression 
was mild to moderate in severity and that he appeared to be 
exaggerating his symptoms.   

At the April 2003 psychiatric evaluation, the examiner did a 
thorough review of the claims file and addressed the previous 
diagnoses.  The veteran felt there were conspiracies against 
him, and had problems with depression associated with 
insomnia, anxiety, poor concentration, anger, feelings of 
guilt about past decisions, and auditory hallucinations.  
After a thorough review of the records and the interview with 
the veteran, the examiner diagnosed a major depression.  He 
noted that there was no clear indication that the veteran had 
a history of a major depression prior to his entering 
service.  Based upon the history, the examiner opined that 
the problems with his neck were a major factor in the 
problems with his depression and attributed to his neck 
problems the limitation on his activities, an adverse impact 
on his ability to work, and increased anger which affected 
his interpersonal relationships.  The diagnoses on Axis I 
were major depression and past history of alcohol and 
polysubstance dependence, currently in remission.  The GAF 
score was 55 for the current time and past year.

Specifically, although the evidence shows that the veteran 
has difficulty in adapting to stressful situations such as 
work or worklike settings and difficulty in maintaining 
interpersonal relationships, which has been a result of his 
chronic neck pain, this does not more closely approximate a 
70 percent evaluation.  The evidence does not show 
occupational and social impairment due to manifestations of:  
suicidal ideation and obsessional rituals; intermittent 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; neglect of 
personal appearance; and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2004).

The evidence also does not show total occupational and social 
impairment, due to such mental symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's major depression most nearly comports with a 50 
percent evaluation.  The record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 70 percent evaluation.  38 C.F.R. § 4.7.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than DC 9434 do not provide a basis to assign an 
evaluation higher than the 50 percent rating presently 
assigned.  

As stated, the level of disability is approximately 
commensurate with a 50 percent rating under Diagnostic Code 
9434, the currently assigned evaluation.  As noted, the 
symptoms necessary to support a 70 percent rating are 
essentially missing from the objective medical evidence of 
record.  The Board concludes that a rating in excess of 50 
percent is not warranted.  Thus, the appeal is denied.

In deciding this matter, the Board has considered all the 
evidence, consistent with the Court's decision in Fenderson.  
The evidence does not show that the veteran's major 
depressive disorder warrants more than a 50 percent rating 
during any period under consideration, even in light of 38 
C.F.R. 4.7.  In addition, there is no showing, and no 
allegation, that the veteran's disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2004).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of- 
the-doubt doctrine is inapplicable where, as here, the 
evidence is against the claim.  See Gilbert v. Derwinski, 
supra, at 53.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive disorder is denied.


REMAND

I.  Service Connection Issues

As discussed above, under VCAA and the regulations, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  That duty includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

Service medical records show that the veteran first 
complained of pain that radiated from the mid-femur to his 
knee cap on his left leg after a sport activity in July 1998.  
The assessment was possible muscle bruise.  He was seen at 
physical therapy the following day and the assessment was 
"[b]lunt trauma - acute swelling".  Three days after the 
blunt trauma to the suprapatellar region of the left knee, 
the veteran reported that he was much better.  His gait was 
not antalgic, there was negative ballottement of the patella, 
the ligaments were stable, and the range of motion was full.  
The assessment was resolved trauma.  The service medical 
records after that are negative for any complaints, findings, 
or diagnosis of a left knee disability.  At a discharge 
examination in March 2001, the veteran denied having or 
having had swollen or painful joints, bone, joint, or other 
deformity, and a trick or locked knee.  The clinical 
evaluation for his lower extremities was normal.

At the veteran's videoconference hearing in February 2005, he 
testified that his left knee had been injured in service and 
he had experienced problems with it ever since.  He testified 
that he was receiving treatment for his left knee at the VA 
Pacific Island Health Care System in Honolulu.  The first 
question for consideration is whether the veteran has a 
present left knee disability.  As any existing VA medical 
records are constructively of record, and may contain 
relevant information, they must be obtained and associated 
with the claims file. 

In addition, the service medical records show that the 
veteran was seen in July 1998 for complaints of cervical 
pain.  According to the veteran, he had slipped at the pool 
and hurt his back three days earlier.  He had been seen by 
the Providence ED and diagnosed with muscle strain.  The 
assessment was cervical strain secondary to "LBP".  

After being in an altitude flight chamber in June 1999, he 
reported multiple symptoms which included left low back 
muscle twitching that he said began four hours after the 
flight.  After hyperbaric treatment, he had no recurrence of 
back spasm/muscle twitching.  When seen in an orthopedic 
clinic in February 2001, the veteran reported having been in 
a "fender bender" in which he hurt his low back, but no 
details were provided.  

Evidence of record, however, also includes post-service VA 
treatment records which show that the veteran had fallen off 
a balcony in September 2001 and, days later, reported that 
his low back had hurt since the fall.  In November 2002, he 
stated that lifting at work was causing him to have upper 
thoracic pain and back spasms, and that he had suffered an 
injury approximately two days earlier.  In January 2003, the 
veteran complained of increased pain in  the 
cervical/thoracic and lumbosacral spine areas.

Furthermore, service medical records show that the veteran 
was seen on multiple occasions for skin conditions, variously 
diagnosed.  At the discharge examination, however, the 
clinical evaluation was normal for head, face, neck, chest, 
scalp, and skin.  The veteran testified at his hearing in 
February 2005 that he had a skin rash down the front of his 
torso for which he had been taking medication.   

Thus, the question raised in this regard is whether the 
veteran has a present low back disability or skin disorder 
that is directly attributable to his active service.  

II.  TDIU Issue

Total disability ratings for compensation based on individual  
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran is service connected for major depression, rated 
as 50 percent disabling; ununited fracture of the spine, C6-
C7, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; and migraine headaches, rated as 10 
percent disabling.  The combined evaluation for the veteran's 
service-connected disabilities is 70 percent disabling.  See 
38 C.F.R. § 4.25.  

As the veteran has one service-connected disability rated at 
50 percent and sufficient additional disability to bring the 
combined rating to 70 percent, the initial criterion for 
schedular consideration for a grant of TDIU under 38 C.F.R. 
§ 4.16(a) is met.  The question thus becomes whether these 
service-connected disabilities, without consideration of any 
non-service-connected disabilities, preclude the veteran from 
securing or following a substantially gainful occupation. 

The Board believes that the issue of individual 
unemployability is inextricably intertwined with the pending 
issues of service connection for claimed back, left knee, and 
skin disabilities.  Accordingly, the TDIU issue will be 
remanded for consideration following the development as to 
the service connection issues. 

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should secure VA outpatient 
treatment records for treatment of a low 
back disability, a left knee disability, 
and a skin disorder from the Muskogee VA 
Medical Center and from the VA Pacific 
Island Health Care System in Honolulu, 
covering the period from January 2003 to 
the present.

2.  The RO should request records from the 
Providence, Rhode Island Emergency 
Department for treatment of the veteran on 
approximately July 3, 1998.  

3.  The RO should schedule the veteran for 
an orthopedic examination of the low back.  
If the VA treatment records, or other 
evidence submitted by the veteran, show a 
present left knee disorder, the orthopedic 
examination should be expanded to include 
the left knee.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
claims folder, to include a copy of this 
Remand and all additional records obtained, 
must be made available to the medical 
examiner in order that he or she may review 
pertinent aspects of the veteran's service 
and medical history.  Issues to be 
addressed are:

(a) What is the diagnosis of the 
veteran's current low back disorder(s)?

(b)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any low back 
disorder(s) found on examination is (are) 
etiologically or causally related to any 
incident of service origin?

(c) If the examination includes the left 
knee, what is the diagnosis of the 
veteran's current left knee disorder(s)?

(d)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any left knee 
disorder(s) found on examination is (are) 
etiologically or causally related to any 
incident of service origin?

A rationale should be provided for all 
opinions expressed.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

4.  The RO should schedule the veteran for 
a dermatology examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder, to include a copy of 
this Remand and all additional records 
obtained, must be made available to the 
medical examiner in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  
Issues to be addressed are:

(a) What is the diagnosis(es) of the 
veteran's current skin disorder(s)?

(b) Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any skin disorder(s) 
found on examination is (are) 
etiologically or causally related to any 
incident of service origin?

A rationale should be provided for all 
opinions expressed.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the veteran's claims, to include 
entitlement to TDIU.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


